Title: John Paul Jones to the American Commissioners, 27 May 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Brest, May 27, 1778: Here is the promised account of my late expedition. I sailed from here on April 10; after the 14th I took a series of prizes, and bad weather frustrated me in a number of projected attacks. On the morning of the 23rd I landed at Whitehaven and burned shipping; if we could have arrived earlier we should have destroyed the town, but we did show the enemy that what they have done in America can happen to them. We then landed on St. Mary’s Isle, for reasons explained in the enclosed. On the evening of the 24th I engaged the Drake, and after a brisk fight captured her; we returned by the north of Ireland. On May 5, off Ushant with the Drake in tow, I cast her loose to chase a ship that turned out to be Swedish; by then the Drake was almost out of sight. The next day I rejoined her, and put Lieutenant Simpson under arrest for disobeying my orders, which are enclosed.
M. Bersolle tells me that my bill has not been paid, and that he will not refit the ship or even supply provisions. Do continental warships depend on the sale of prizes for feeding their men? Have I deserved this treatment?>
